UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7022



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FERNANDO M. SMITH,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-95-499-AW, CA-97-2089-AW)


Submitted:   October 8, 1998                 Decided:   October 27, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fernando M. Smith, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fernando M. Smith seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), his motion for reconsideration, and his motion for an

evidentiary hearing. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Smith, Nos. CR-95-

499-AW; CA-97-2089-AW (D. Md. Apr. 20, 1998, Nov. 5, 1997, & Oct.

20, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2